Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.         Claims 1-20 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a method of filtering ions comprising:
providing an ion filter having an ion entrance, an ion exit and a plurality of electrodes;
applying an AC and/or RF voltage to at least a first electrode so as to generate a pseudo-potential barrier; and
urging ions towards the pseudo-potential barrier as they travel from the entrance to the exit whilst maintaining the ion filter at a pressure such that;
first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier and so are transmitted through the filter to said exit, whereas second ions having substantially the same mass to charge ratio as the first ions but a lower mass are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions pass through the pseudo-potential barrier and out of the ion filter without reaching said exit.

Regarding claim 16, the prior art search failed to disclose anion filter comprising:
an ion entrance, an ion exit and a plurality of electrodes; 
a voltage supply for applying an AC and/or RF voltage to at least a first of the electrodes so as to generate a pseudo-potential barrier;
a gas control mechanism for controlling the gas pressure within the ion filter; and 
a controller configured and set up to:
control the ion filter so as to urge ions towards the pseudo-potential barrier as they travel from the ion entrance towards the ion exit and control the gas control mechanism so as to maintain the ion filter at a pressure such that:
first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the first ions are transmitted through the filter to said exit, whereas second ions having substantially the same mass to charge ratio as the first ions but a lower mass are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier, such that the second ions pass through the pseudo-potential barrier and out of the ion filter without reaching said exit.

Regarding claim 20, the prior art search failed to disclose a method of filtering ions comprising:
providing an ion filter having an ion entrance, an ion exit and a plurality of electrodes, wherein an ion transmission axis through the ion filter joins the ion entrance and the ion exit; 
urging a plurality of ions to travel from the ion entrance along the ion transmission axis towards the ion exit, the plurality of ions comprising first ions and second ions, wherein the second ions have substantially the same mass to charge ratio as the first ions but a lower mass than the first ions; 
applying an AC and/or RF voltage to at least a first electrode of the plurality of electrodes so as to generate a pseudo-potential barrier around the ion transmission axis for inhibiting the motion of ions radially outwards from within the ion filter; and
urging the plurality of ions radially outwards towards the pseudo-potential barrier as they travel from the ion entrance towards the ion exit whilst maintaining the ion filter at a pressure, wherein the pressure is such that, when the plurality of ions are urged radially outwards towards the pseudo-potential barrier: 
the first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the first ions are maintained within the ion filter until the first ions are transmitted along the ion transmission axis through the ion filter to said ion exit, whereas the second ions are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions are not maintained within the ion filter and do not reach said ion exit.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): applying an AC and/or RF voltage to at least a first electrode so as to generate a pseudo-potential barrier; and
urging ions towards the pseudo-potential barrier as they travel from the entrance to the exit whilst maintaining the ion filter at a pressure such that;
first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier and so are transmitted through the filter to said exit, whereas second ions having substantially the same mass to charge ratio as the first ions but a lower mass are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions pass through the pseudo-potential barrier and out of the ion filter without reaching said exit.

4.     The prior art search did not disclose or make obvious claim 16, with the elements of (emphasis added): a voltage supply for applying an AC and/or RF voltage to at least a first of the electrodes so as to generate a pseudo-potential barrier;
a gas control mechanism for controlling the gas pressure within the ion filter; and 
a controller configured and set up to:
control the ion filter so as to urge ions towards the pseudo-potential barrier as they travel from the ion entrance towards the ion exit and control the gas control mechanism so as to maintain the ion filter at a pressure such that:
first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the first ions are transmitted through the filter to said exit, whereas second ions having substantially the same mass to charge ratio as the first ions but a lower mass are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier, such that the second ions pass through the pseudo-potential barrier and out of the ion filter without reaching said exit.

5.      The prior art search did not disclose or make obvious claim 20, with the elements of (emphasis added): urging a plurality of ions to travel from the ion entrance along the ion transmission axis towards the ion exit, the plurality of ions comprising first ions and second ions, wherein the second ions have substantially the same mass to charge ratio as the first ions but a lower mass than the first ions; 
applying an AC and/or RF voltage to at least a first electrode of the plurality of electrodes so as to generate a pseudo-potential barrier around the ion transmission axis for inhibiting the motion of ions radially outwards from within the ion filter; and
urging the plurality of ions radially outwards towards the pseudo-potential barrier as they travel from the ion entrance towards the ion exit whilst maintaining the ion filter at a pressure, wherein the pressure is such that, when the plurality of ions are urged radially outwards towards the pseudo-potential barrier: 
the first ions are prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the first ions are maintained within the ion filter until the first ions are transmitted along the ion transmission axis through the ion filter to said ion exit, whereas the second ions are not prevented from passing through the pseudo-potential barrier by being repelled by the pseudo-potential barrier such that the second ions are not maintained within the ion filter and do not reach said ion exit.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.